                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


PIUS BARIKPOA NWINEE,                            )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:18 CV 1460 (JMB)
                                                 )
ST. LOUIS DEVELOPMENTAL                          )
DISABILITIES TREATMENT CENTERS,                  )
et al.,                                          )
                                                 )
            Defendants.                          )


                                MEMORANDUM AND ORDER

       This matter is before the Court on defendants’ motion to compel plaintiff’s responses to

interrogatories and requests for production, to which plaintiff has filed a response. The issues

were addressed at a hearing on July 16, 2019.1

       I.         Background

       Plaintiff Pius Barikpoa Nwinee, who proceeds pro se, has been employed since June

2012 as a Developmental Assistant by defendant St. Louis Developmental Disabilities Treatment

Center. He alleges that he has been denied the opportunity to interview for supervisory positions

based on his race and national origin. He asserts claims under Title VII of the Civil Rights Act,

42 U.S.C. §§ 2000e, et seq., and the “Missouri Civil Rights Act.”

       On January 31, 2019, defendants propounded their first sets of interrogatories and

requests for production. In his responses provided on March 4, 2019, plaintiff failed to answer

or gave incomplete responses to many of the requests. After a number of phone conversations,


1
  The parties have consented to the jurisdiction of the undersigned United States Magistrate Judge
pursuant to 28 U.S.C. § 636(c).
plaintiff provided supplemental responses to interrogatories and produced some documents.

Defendants argue that his responses remain incomplete or are otherwise deficient.

       II.     Discussion

       Rule 37 of the Federal Rules of Civil Procedure governs motions to compel discovery.

See Fed. R. Civ. P. 37(a)(1) (“On notice to other parties and all affected persons, a party may

move for an order compelling disclosure or discovery.”).         Rule 26 governs the scope of

discovery and provides that:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.

Fed. R. Civ. P. 26(b)(1). “Some threshold showing of relevance must be made before parties are

required to open wide the doors of discovery and to produce a variety of information which does

not reasonably bear upon the issues in the case.” Morrison v. Hale, No. 4:17-CV-875-NAB,

2018 WL 1792208, at *1 (E.D. Mo. Apr. 16, 2018) (quoting Hofer v. Mack Trucks, Inc., 981

F.2d 377, 380 (8th Cir. 1992). “Upon a showing by the requesting party that the discovery is

relevant, the burden is on the party resisting discovery to explain why discovery should be

limited.” Id. (quoting CitiMortgage, Inc. v. Allied Mortg. Group, Inc., 4:10CV1863 JAR, 2012

WL 1554908, at *2 (E.D. Mo. May 1, 2012)). The Court has reviewed defendants’ discovery

requests and determined that the information sought is relevant to the claims and defenses.




                                                2
       III.    Discussion

               A.      Information Regarding Other Disputes

       In response to interrogatories 4, 19, and 20, plaintiff states that he “filed an action against

St. Agnes Nursing home. The action resolved in my favored [sic]. Plaintiff lost documents on

settlement because of moving.” [Doc. # 39-2 at 14; 27-28]. His supplemental responses do not

materially alter or add to this answer. [Doc. # 39-4 at 2, 4]. Plaintiff objects, however, that his

“dispute with St. Agnes Nursing Home . . . is a matter of public records and equally open to

Defendants.” [Doc. # 39-4 at 4, 9]. Although plaintiff is not required to produce documents

that are no longer in his possession, he must (1) state whether his dispute with St. Agnes Nursing

Home was an administrative action and/or judicial action; (2) state with specificity what agency

and/or court the action was filed in; (3) provide the full case name and case number; and (4) state

when the action was filed. If necessary, plaintiff must consult the public record to provide this

information. He should also identify the nature of his claim against St. Agnes Nursing Home;

for example, employment discrimination, personal injury, breach of contract, etc.            Plaintiff

should also identify any public records he consulted in completing his responses.

       Interrogatory 12 seeks information regarding other judicial or administrative proceedings

in which plaintiff has been involved as a witness or a party, including the nature of the

proceeding and his participation, the date of filing and docket number; and the present status of

each proceeding and, if concluded, the nature of the disposition. In response, plaintiff stated that

he “was once a plaintiff in Kiobel v. Shell . . .” [Doc. # 39-2 at 21]. In his supplemental

responses, plaintiff objects that the requested information is a matter of public record and equally

available to defendants. Again, plaintiff must provide the full case name and number, the court




                                                 3
in which it was filed, the present status of the case and, if concluded, the disposition of the case.

He should again identify any public records he consults in an effort to respond.

                B.       Information Regarding Plaintiff’s Employment History

       Interrogatory 10 seeks information regarding plaintiff’s employment history since

January 2010.    Plaintiff responds that his “employment history is in [his] personnel file.”

Plaintiff must answer interrogatory 10 and its subparts in full.

       Interrogatory 11 asks about any instances of termination or discipline related to such

employment.     Plaintiff responds that this interrogatory seeks information about a “discrete

separate subject.” In his supplemental response, he adds that this information was provided

when he was hired. Again, plaintiff must answer interrogatory 11 and its subparts in full.

        Request for production 6 seeks all documents and electronically stored information (ESI)

concerning plaintiff’s employment with defendant. In his original and supplemental responses,

plaintiff addresses the basis for his claims against defendant but neither produces documents nor

states that he has none in his possession. Plaintiff must supplement his response to request 6 by

either producing relevant documents and ESI or stating that responsive documents and ESI are

not in his possession.

                C.       Information Regarding Bankruptcy and Finances

       Interrogatory 13 asks for information about any claims for bankruptcy filed by plaintiff.

In response, plaintiff states that he filed for bankruptcy but has lost all the documents during a

move. In his supplement, he states that the requested information is a matter of public record

and equally available to defendant. Plaintiff must supplement his response by stating where and

when his bankruptcy was filed and what the outcome was.




                                                 4
       Production request 1 seeks documents related to plaintiff’s income and benefits

(retirement, unemployment) from 2010 onward. At the hearing, plaintiff indicated that he would

be willing to sign a release for defendants to obtain relevant records from the IRS.

               D.      Documents Related to Present Dispute

       Production requests 3, 4, and 5 seek documents relating to plaintiff’s allegations that he

was subjected to retaliation and discrimination. Requests 11 and 12 seek documents related to

plaintiff’s compensatory and punitive damages.        In his responses, plaintiff provides details

regarding his allegations but neither produces documents nor states that he does not have any.

Production request 7 seeks any documents plaintiff possesses that he sent to or received from

defendant. Plaintiff responds that defendants have all documents, “including those presented to

MAHC.” Request 9 seeks all documents relating to plaintiff’s job performance, assignments,

promotions, reviews, salary, discipline, advancement or demotions during his employment with

defendant. Plaintiff responds that his personnel file is the best source for these documents.

Again, plaintiff must supplement his responses by either producing responsive documents in his

possession or stating that he does not possess any responsive documents.

       Request 10 seeks all documents prepared or maintained by plaintiff relating to his claims.

Plaintiff asserts that any such documents are protected. Defendant asserts that plaintiff has not

established that he is entitled to work-product protection for the documents sought here. As

plaintiff was informed at the hearing, he must provide a privilege log identifying each document

by title and date, describe each document’s contents in general terms, and state the basis for the

claimed protection.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion to compel [Doc. # 38] is granted.



                                                 5
       IT IS FURTHER ORDERED that, not later than July 26, 2019, plaintiff shall

supplement his responses to defendants’ interrogatories and requests for production, in

accordance with the discussion above. In addition, he will sign a release for his IRS records

prepared for him by counsel for defendants.




                                                  /s/ John M. Bodenhausen
                                                  JOHN M. BODENHAUSEN
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 17th day of July, 2019.




                                              6
